        Case 1:11-cv-10230-MLW Document 539 Filed 02/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

                                      Plaintiff,
                                                         No. 11-cv-10230 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN, WILLIAM R.
TAYLOR, RICHARD A. SUTHERLAND, and those similarly
situated,

                                      Plaintiffs,
                                                         No. 11-cv-12049 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly
situated,

                                      Plaintiffs,        No. 12-cv-11698 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

                   LABATON SUCHAROW LLP’S SUBMISSION OF
                          AMENDED PHASE I REPORT
                OF THE HONORABLE GARRETT E. BROWN, JR. (RET.)
           Case 1:11-cv-10230-MLW Document 539 Filed 02/06/19 Page 2 of 2



          Pursuant to Paragraph 5 of the Court’s November 8, 2018 Order, ECF 518, and

discussion with the Court during the November 7, 2018 hearing,1 Labaton Sucharow LLP

respectfully submits, as Exhibit 1 hereto, the Amended Phase I Report of the Honorable Garrett

E. Brown, Jr. (Ret.) (the “Amended Phase I Report”). Please note that a redline, which identifies

the minor amendments that have been made to the initial report (filed on January 8, 2019, ECF

536), is included as Exhibit K to the Amended Phase I Report.2



Dated: February 6, 2019                                 Respectfully submitted,


                                                        By: /s/ Joan A. Lukey
                                                           Joan A. Lukey (BBO No. 307340)
                                                           Justin J. Wolosz (BBO No. 643543)
                                                           CHOATE, HALL & STEWART LLP
                                                           Two International Place
                                                           Boston, MA 02110
                                                           Tel.: (617) 248-5000
                                                           Fax: (617) 248-4000
                                                           joan.lukey@choate.com
                                                           jwolosz@choate.com

                                                            Counsel for Labaton Sucharow LLP




                                     CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to all counsel of record on February 6, 2019.

                                                           /s/ Joan A. Lukey
                                                           Joan A. Lukey



1
    See November 7, 2018 Hearing Tr. at 21-22, 30-33, ECF 519.
2
    Labaton is not re-filing Exhibits A-J, which are available at ECF 536-2 – 536-11.


                                                     -2-
9070144
